DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
2.	The terminal disclaimer filed on 12/03/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,646,101 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1-4, 8-11, 13, 15-18 and 21-24; renumbered as claims 1-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of the record fails to anticipate or fairly suggest the steps of, a medication administration confirmation steps for confirming administration of medication employing an inhalable medication administration, including a processor operable to analyze at least one of the stored captured one or more video sequences to confirm that the user has properly administered the medication with the inhalable medication administration apparatus, including at least determining whether the user has properly positioned the inhalable medication administration apparatus at a correct angle relative to a body of the user during use thereof, along with all other limitations, as specifies in independent claim 1, and similarly independent claim 15 (renumbered as 10).
	Claims 2-4, 8-11, 13, 16-18 and 21-24; renumbered as claims 2-9 and 11-17 are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (Al R) at http://www.uspto.gOv/lnterv:ewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482